Title: To Thomas Jefferson from James Barbour of Kentucky, 9 February [1801]
From: Barbour, James
To: Jefferson, Thomas



Kentucky Garrard Countynear Danville February 9th [1801]

I heartily & Sincearly Congratulate on the triumph of Republicanism over the Administration party it gives Pleasure to nearly all the people of this Country (those holding offices under the General Government & a few others excepted) it is said that many complaints will be made against the Marshall of this State, should he be removed as it is a pecuniary office no doubt many applications will be made, shoud it be given as a reward for past Services I think none can apply with more propriety than my self, & I can the more freely say so to you as you were personally Acquainted with part of my Services when you were Governor of Virginia & my self County Lieut. of Culpeper, in which Capacity I served all the eight years of the War, I was employ’d nearly half my time in Raising Minutemen Regulars eighteen months men & drafting the Militia providing Cloathing provisions Arms Blanketts & & all this was by law put upon the Commanding Officers of the Militia & Superintended the Collection of [his?] Taxes. All this I did do Chearfully & never received one Shilling for my Services & Culpeper being one of the [larg]est County in the State have[ing] […] made it so much the more troublesome. surely eight years […] [some unpaid], tho I shou’d not Ask it only that it can be given without burthening the People, you will have applications from some of the officers of the Army lately disbanded who has been receiving our Countrys money for a considerable time for which they have not render’d one hours Service
I am Sir with much respect your most Obedt Servt

Jas. Barbour

